OFFICE   OF THE A’lTORNEY     GENERAL       OF TEXAS




                                          rr that    thr   oom-
                                         oourt    ot lingrlilm
                                       ogalzor tho flat  that
                                       a oltr of more than
                                        itantr and pro*l60:
                                        otion of lppofntmeat
                                   r    Jurtioo     of thr Poacr




                  2375 OS the Rwlseb    CIrIl Statuter  ot
                # *where there ir n oity of right
               bltantr  or ~~01) in a jurtloe  pmolaot,
              of the praor rball br elooted.’        In
               otion 18, of the Constitution     the aam.
           eppoare In Identloal    aordr.
       “The Cfty of Lufkln    Twa8,   I# looated   ia Ro-
@-hot  number one of dngal&a    County.   AOOordi~    to the
ladera   Concur ot 1940, thit   Oity oontalnr    mom than
9,500 Inhabitants.   The oitr hnd justho       prooinot no.
on0 or rhloh it Is a part has only on4 ~uetior of tta
P-0..




                                                                   J
lioaprabla    TOB F.      Coleman,        Jr.,     Pig.     8



            -Radar the article8     olta4,    It la mandatory
      on tha oomhlaaiouora court 0r thia 0ouatJ to rocog-
      nlza tha tact that Lu?kIa la a olty o? more than
      8,000 Inhabitanta    and provide     for tha l lootlon, or
      to appoint,   another juatlor     of tba peaoa ?or pa-
      oIaot no* on09
            ~Ordlnarlly    whara the word *ahall* la uaod In
      I ltatuta   it  la oonatruob t? bo nadatom,       .whlla the
      word ry   I. parmIaaIra.      Eowator *ahall*   ltatutaa  ara
      lontlma     ooaaIdarrQ   by tha court8 to ba alreotorl
      onl7.   This atatuta    la ooaatruad  in William8 7.
      Caatlu&aa, 118 T. 193, MT 9. K. tW, but thla point
      I. not dIaouaaad.
              *It la my opinion              that,        rhIla   the
                                                           language   o? tha
       ltatuta    la manndatory,            6110 to tha           mat
                                                           diaoretIoa    Iran
       tha ooaaIaaIonera             court la data rJ ning the boulda r! am
       o? tha praolaota,             and lia o elotion by the   oourt ia
       naoaaaary        barora     a juatloa        a? tho paaoo oould          ba alaotod
       ?or the aaoond            plaoe,    the     ltatuta la blraotor~           only.
             “1 wIl1 appreolatc                  an optnloa        o? tha dapartmeat
       on thla qu.atIon.’
              Seotloa      l6     of A?tIolc         V o? the       State   COnatItution
read8 aa     r0ii0w88

              *gach organized      county in the Stat.8 now or hara-
       ertar l   sIatIng,    ahall ba divided        fro8 timr to ~IEo, for
       tha oonrmlanoa        a? the poopla,       into prOO~not8,            not
       1888 then four and not mora then al ht.                      The pr88Ont
       oouaty o ourt ahall       make the ilrat        d li vialon.       Subaequeat
       aItIaIoaa     ahall ba mad8 ‘by tha ooruaiaslonati                 court    pro-
       third   r0r   by this Conatitutlon.~         _In each  . _   looh-  praof  not
       thora ahall bo alected         a tlaoh bl-annlal             lleotlm,      one
       JuatIoa of the Paaoa and ona Conatabla,                    eaoh o? whom
       ahall hold hIa of?Ioa         for two yoara and until               hla auooaa-
       aor ahall bo llootad        and qtmlitlad~           proridad that in
       any preglnot       in whloh there may ba a olty o? 8,000 or
       mora Inhebltaata,       thora ahall ba llaotrd               two Juatioaa
       o? the Peaoa.        Each  County    ahall     In    llka    mumor     ba ditid-
       ad into four       comIaaIonara~~eoInota               in laoh o? whioh
       there ahall be aleoted          by the qualiiied           rotere     thereof5
       one oounty oommleaionor,          who ahall hold hla ofiioo                for
       two year8 end until        hi8 auoooeaor shell be elected                  and
Eonorabla        TOR 3.   Colanmn,   Jr,,   Pago S


         qualI?Iad.   Tha oountf oodaaioaara       no ohcaaa wlth
         tha County Judga, am praaldIng   o?flo#r,    ahall oom-
         porn a county oommlaaIonara court, whloh ahall oxu-
         olu aaob powara and jurladlotion     ovar all oounty
         buai.a8aa,am la oon?urad by thin OonatItutIoa                 and
         tha lawn OS tha Stat., or am ray bo haraaftar                pm-
         •orI~od,w
          Tha Euprua Qarrt o? Tana In the 6888 OS lllllua
v. Oaatlamaa, Ml 8. k. 868, amow othar thing., lald~

               *Tba oorraiaaIamra   court, by a tall4 or&or, haring
         dat~nlaad   that tEara tam In JuatIoa Preolaot IW. 1
         OS dtophana Oountr, a oltr    OS ovar 8,000 pa0010 upon
         tha o ?fio Ialnnouaoamnt
                         l            OS much Snot, and tha anta7
         OS thr order,    tha o??ior OS an additional           J’oatioa     OS
         tha Puoa for tha praoiaot,         oraatad      by t.he Conatltat~oa
         but awaitIn& thr dat~rmlntlon            oT taot bJ the Conla-
         lloaora  Court (the aganoy doslgnatod            by tha Conatltu-
         tloa tar much purpoaa),       oama Into balng, and theaortor-
         w@ wan an adating        ottion.       Slnoa tha o??Ioo oama
         Into lxIatanoa    and wan hot SIllad,         it wan vacant.        . . .
         Tha oomdaalonara     oourt, being tha ooaatltutlonal                and
         ltatutor    ageaoy lalaotad      to fill    raoanoIaa had author-
         ity to ? I 11 thin raoaaoy.       Stat0 OonatItutioa,           Artlole
         V, 8aotIon 881 R~tIaad Btatutaa,           Artiola    i3880. . . .*
            The above maatlonad oaaa rorirwa mad diaouaaaa tha
lntlra  hlatorJ  o? tha aubjaot OS the powara and right8      OS tha
~onmiaaionara   court8    to oreatr much Juatfoa praolaota,   ohanga
their boundar188,    ltd. urd turthar   holda that tha oomdaaionua
oourt ham the right and authority      to dototim     the popuktion   of
a city or preolaot     without ralylng   upon or taking into  OOa8idar-
ation tha laat praoadIog Irbdaral ceaaua.
            ~ondaalonora       court oi aaoh county la requlrad     by atat-
UtO to lay o?? tha county ihto juatioa          oourt praOiaCt8,   not
learn than r0u.r nor morn than might In numbor and just am in the
 ~*a* or oommIsalonara       praoinota,   tE0 ooadaa~onara   oogrt ham
 Power to rr-deoldo      thr boundarIa     tram tlmo to tiaa am oonvaa-
 kor    am7 dlotata.       Tha oomalaaionara   oourt hem diaorethmr;l
 PoWor alao In dat,ormIning       whatdmr tha boundarlaa of an l   xlatin(
 pr*cinot  are oonroalant      +ithIa tha meaning o? the ltatuta,       and
 1a not bound to aooept the latrat         oanaua raumratioa   am dOtOr-
litillg whether a city withia snl JWOpOBOdpraOinOt ha8 a pOPU-
lation      0r   8,000    or aoro.   TM.    Jur.   VOlUM   26,   PadO 792.
                                                                                   221

Ibnorablo   Tom 1.   Colman,    Jr,,   Pa60 4


          In aaoh poolnot    OS aa or~anI%od aouaty, tho olao-
tlon of a Juatloa of tha Paaoe (or two JuotIoaa In aaoh pra-
lInot In rhlah thorn y    ba a l tty OS 8,000 or more inhabl-
tantr) at aaoh bI-ennIal  pario    la ordaInad by tba Coaatlta-
tloa and a ta tuta l
                   abova rofurad    to.
             ‘f& bollarm that the proriaIona or the OonatItutlon
lboto   tptotod ULd Art1018 IWTI, VOMOE’B Amotatad            Civil Stat-
atom, proo+Iding W&arm thrra la a oity o? 8,000 inhabItant
or mro In l jaatlea        praoinot    tm   Juatlora OS tha Paaoa aball
ba ll~atrdn      la mandatory and oamot a&me vAth your aonolualoa
that   than0 provIalona are ainatory          only.  Theraforo, you are
roapeot?olly       ldvi#ed that It   ir tb opinion    of thI8   Do~rtamnt
that   wham a oitt la baatad         in A juatloo praolnot and ham a
population     OS 8,000 lnhabIta.ata or morn am ahorn by tha laat
preoeding Frdaral oonaua, am ln the instant           oaaa, lt la aanda-
 tory that the oourlaaIonara        aouct appoint another Jprtdoa OS
tha Paaoa tar uoh praolaot,          ualoaa tb, commlaaionara      ahould
 daterdaa    and find 88 a aatter        of toot that minor tlu    Sirat
 day OS April, 1940, the data am of whioh t br last           Pedael      Cenaua
wan takan      the population d the alty had dooraaasd and ham now
 a Fopalati on OS &am than 8,000 lnhabltmta.

            Truatlng that      tlm torogoIa6    fully   anawora   your inquiry,
wo are
                                                 Toara vary truly
                                           A¶ToRxxr OmmL          03 TXAS




                  AFPROVEDOCT
                            30, 1940

                  P!izu&un~
                  ATTORNEY  GENERALOF TEXAS